Name: Commission Regulation (EEC) No 2277/90 of 2 August 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 8 . 90 Official Journal of the European Communities No L 207/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2277/90 of 2 August 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (J), as last amended by Regulation (EEC) No 2150/90 (4); Whereas Commission Regulation (EEC) No 3153/ 85 (5), as last amended by Regulation (EEC) No 3672/ 89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 25 to 31 July 1990 for the pound sterling and the Greek drachma lead, pursuant to Article 9 of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for the United Kingdom and pursuant to Article 5 (3) of the same Regulation for Greece in the cereals and sugar sectors ; whereas the monetary compensatory amounts applicable for the United Kingdom and Greece in the sectors concerned should be adjusted pursuant to Article 8 of Regulation (EEC) No 3153/85, HAS ADOPTED THIS REGULATION : » Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'United Kingdom' in parts 1 , 5 , 7, 8 and 10 in Annex I is replaced by that in Annex I hereto. 2 . The column headed 'Greece' in parts 1 , 3 , 4 , 5 , 6 , 7 , 8 and 10 in Annex I is replaced by that in Annex I hereto. 3 . Annex II is replaced by Annex II hereto. 4 . Annex III B is replaced by Annex III B hereto . Article 2 This Regulation shall enter into force on 6 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 August 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission C) OJ No L 164, 24 . 6 . 1985 , p. 6 . (2) OJ No L 201 , 31 . 7 . 1990, p . 9 . C) OJ No L 122, 14 . 5 . 1990, p . 1 . O OJ No L 200, 30 . 7 . 1990 , p . 1 . (5) OJ No L 310, 21 . 11 . 1985 , p. 4 . C) OJ No L 358 , 8 . 12 . 1989 , p . 28 . No L 207/2 Official Journal of the European Communities 6 . 8 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lt FF Dr £ Ir Esc 1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1,215 1,215 1,701 1.701 1,215 1,215 1,155 1,155 1,155 1,108 1,108 1,215 1,215 1,155 1,155 1,474 1,389 1,702 0,547 1,178 1,131 1,178 1,178 2,187 1,591 1,552 1,762 1,762 1,762 1,240 1,178 1,617 1,178 1,178 1,240 1,178 1,178 385,4 385.4 539.5 539,5 385,4 385.4 366,1 366,1 366,1 351.5 351.5 385,4 385,4 366,1 366,1 467,3 440.3 539.6 173.4 373.5 358,5 373,5 373.5 693.4 504.6 492,1 558,8 558,8 558,8 393,1 373.5 512.6 373,5 373,5 393,1 373,5 373,5 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 6 . 8 . 90 Official Journal of the European Communities No L 207/3 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc - 1 000 kg - 11-1 11-1 11-1 11-1 11-7 11-7 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 110421 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 11 00 1,131 1,240 1,178 1,178 1,178 1,617 1,131 1,995 1,240 1,178 1,337 1,178 1,178 1,178 1,617 1,847 1,178 1,131 1,995 / 1,552 1,131 1,131 1,240 1,240 1,240 1,240 1,178 1,178 1,178 1,240 1,178 1,178 1,178 1,240 1,178 1,178 1,178 0,912 0,365 2,163 1,616 2,055 1,536 1,790 2,054 358,5 393,1 373,5 373,5 373.5 512.6 358,5 632.7 393,1 373,5 423,9 373,5 373,5 373.5 512.6 585.8 373,5 358,5 632.7 492,1 358,5 358,5 393,1 393,1 393,1 393,1 373,5 373,5 373,5 393,1 373,5 373,5 373,5 393,1 373,5 373,5 373.5 289,1 115.6 686,0 512.6 651.7 487,0 567,5 651,3 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 11-4 11-4 11-4 11-4 11-1 11-1 11-5 No L 207/4 Official Journal of the European Communities 6. 8 . 90 Positive Negative Notes Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom ¢ £DM Pta Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  1 000 kg  o o o o o 2,054 1,835 1,835 1,835 1,835 1,835 1,835 1,835 1,835 2,795 2,394 1,835 1,835 1,835 2,504 1,750 1,835 651.3 582,0 582,0 582,0 582,0 582,0 582,0 582,0 582,0 886.4 759,2 582,0 582,0 582,0 793,9 555,0 582,0 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 0,502 1,040 0,502 1,040 0,502 1,076 0,502 1,076 2,431 0,146 5,515 11,030 8,694 17,388 0,146 5,661 11,176 0,146 8,840 17,534 0,462 5,515 159,2 329,7 159,2 329.7 159,2 341.1 159,2 341,1 770.8 46,2 5 807,4 11 614,8 9 155,2 18 310,3 46,2 5 853,6 11 661,0 46,2 9 201,4 18 356,5 146,5 5 807,4 O O OO OO OO oo oo oo oo oo oo oo oo oo o o oo oo 6 . 8 . 90 Official Journal of the European Communities No L 207/5 Negative CN code Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  2309 10 33 2.309 10 51 2309 10 53 I V Positive Table Additionalcode Notes Germany Nether ­ lands Spain United ' Kingdom llI I DM F1 Pta £ 23-9 7543 OO 11,030 23-9 7547 oo  23-9 7548 oo 8,694 23-9 7549 00 17,388 23-9 7645 oo 0,462 23-9 7646 oo 5,977 23-9 7647 oo l . 11,492 23-9 7651 00 I 0,462 23-9 7652 oo 9,156 23-9 7653 00 17,850 23-4 7624 o  23-4 7692 0 0,912 23-10 7541 oo  23-10 7542 oo 5,515 23-10 7543 oo 11,030 23;-10 7547 00  23-10 7548 oo 8,694 23-10 7549 oo 17,388 23-10 7654 oo 0,912 23-10 7655 00 6,427 23-10 7656 oo 11,942 23-10 7660 00 0,912 23-10 7661 oo 9,606 23-10 7662 oo 18,300 23-5 7624 0 ¢  23-5 7693 o 0,146 23-11 7541 oo  23-11 7542 00 5,515 23-11 7543 oo 11,030 23-1 1 7547 00  23-11 7548 oo 8,694 23-11 7549 oo 17,388 23-11 7663 oo 0,146 23-11 7664 oo 5,661 23-11 7665 oo 11,176 23-11 7669 oo 0,146 23-11 7670 oo 8,840 23-11 7671 oo 17,534 23-6 7624 o  23-6 7694 o 0,462 23-12 7541 oo  23-12 7542 oo 5,515 23-12 7543 oo 11,030 23-12 7547 oo  23-12 7548 oo 8,694 11 614,8 9 155,2 18 310,3 146,5 5 953,9 11 761,3 146,5 9 301,7 18 456,8 2.89,1 5 807,4 11 614,8 9 155,2 18 310,3 289,1 6 096,5 11 903,9 289,1 9 444,3 18 599,4 46,2 5 807,4 11 614,8 9 155,2 18 310,3 46,2 5 853,6 11 661,0 46,2 9 201,4 18 356,5 146,5 5 807,4 11 614,8 9 155,2 2309 90 31 2309 90 33 2309 90 41 2309 90 43 No L 207/6 Official Journal of the European Communities 6 .&gt; 8 ; 90 Positive Negative CN code Table Additionalcode Notes Germany Spain United Kingdom £ Nether ­ lands F1 Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pea 1 000 kg  2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 , 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO OO OO OO OO o o OO OO OO OO OO OO OO OO OO OO OO OO 17,388 0,462 5,977 11,492 0,462 9,156 17,850 0,912 5,515 11,030 8,694 17,388 0,912 6,427 11,942 0,912 '9,606 18,300 18 310,3 * 146,5 5 953,9 11 761,3 146,5 9 301,7 18 456,8 289,1 5 807,4 11 614,8 9 155,2 18 310,3 289,1 6 096,5 11 903,9 289,1 9 444,3 18 599,4 (') When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch,- expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (') When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 6 . 8 . 90 Official Journal of the European Communities No L 207/7 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ II||I  100 kg live weight  0102 90 10 Ill O 4 035,8 0102 90 31 Il\ 0) l 4 035,8 0102 90 33 (') l 4 035,8 0102 90 35 II O l ' 4 035,8 0102 90 37 IIIl4035,8  100 kg net weight  0201 10 10 IlIIIIII7667,9 0201 10 90 I Il7667,9 0201 20 21 \ \ l 7 667,9 0201 20 29 \ \ IIIl7667,9 0201 20 31 \ l 6 134,4 0201 20 39 Il l 6 134,4 0201 20 51 IIllIIIl9201,5 0201 20 59 lll \ 9 201,5 0201 20 90 \ lIl6 134,4 0201 30 00 IlIl\ \ 10 493,0 0202 10 00 Il IIIl6820,4 0202 20 10 0Il6820,4 0202 20 30 02-1 7014 Il1 091,3 02-1 7018 IlIl1 0?1,3 02-1 7019 oIl5456,3 0202 20 50 02-1 7014 I Il1 705,1 02-1 7018 1 705,1 02-1 7019 o \ 8 525,5 0202 20 90 \ \ 0 \ 5 456,3 0202 30 10 \ o 8 525,5 0202 30 50 \ \ OO 8 525,5 0202 30 90 02-2 7034 IIl 1 705,1 02-2 7038 o \ 8 525,5 0206 10 95 I I \ 10 493,0 0206 29 91 \ I I l 8 525,5 0210 20 10 \ \ 6 134,4 0210 20 90 II\ \ . 8 757,6 0210 90 41 Il\ \ 8 757,6 0210 90 90 \ l v , 8 757,6 1602 50 10 16-4 7330 II 8 757,6 16-4 7331 \ / 5 246,5 16-4 7332 II ' 3 511,1 1602 90 61 ' 16-4 7332 \ \ 3 511,1 No L 207/8 Official Journal of the European Communities 6 . 8 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . ( J) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat . (3 ) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 6 . 8 . 90 Official Journal of the European Communities No L 207/9 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Spain Portugal CN code Tabe Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 ke  a + e0401 0402 10 11 0402 10 19 a+e 4 577,6 2 989,2 4,347 2,839 0402 10 91 0402 10 99 0402 21 11 0402 21 17 4,347 d + f d + f a + c 2,839 a + c a+c a + c a + c a + c + f 4 577,6 d+ f d + f a+c 2 989,2 a + c a+ c a+ c a+ c a+ c+ f 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 1 1 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 7059 7074 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 2,839 a + c a+c+f a+c a+c a+c a+c+f a+c+f a+c+f 2 989,2 4,347 2,839 4 577,6 2 989,20403 90 13 a + c a + c d + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f a+c a+c d + f a + c+ f a+ c + f a+ c a+c a+c a+c+f a+c+f a+c+f 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 No L 207/ 10 Official Journal of the European Communities 6 . 8 . 90 Positive Negative Ireland CN code Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Portugal Table Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lie FF Dr £ Ir Esc  100 kg - a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 3 366,8 3 451,0 3 617,0 a + c  a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 3,197 3,277 3,435 3,521 3,932 4,030 7,201 7,381 3 707,5 4 140,3 4 243,8 7 582,9 7 772,5 b x coef b X coef 0404 90 1 1 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 D4-10 D4-in 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 . 7189 7193 7194 7197 7198 7199 7214 7218 7225 7280 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 b x coef b x coef b x coef b b x coef b b x coef b x coef 5,405 6,171 3,716 4,835 1,689 2,457 5 691,7 6 498,8 3 913,1 5 092,0 1 778,7 2 587,2 6,171 4,835 2,457 6 498,8 5 092,0 2 587,2 6,171 8,368 6 498,8 8 812,0 2,219 2 337,0 6 . 8 . 90 Official Journal of the European Communities No L 207/ 11 Positive Negative Ireland CN code Additionalcode Notes Germany Spam Belgium/ Luxem ­ bourg Denmark Italy France. Greece Portugal Table Nether ­ lands Fl United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ In Esc 100 kg - 3 427,7 4 987,6 5 914,7 3,255 4,736 5,617 2,219 3,255 4,736 2 337,0 3 427,7 4 987,6 4,736 5,617 5,617 4 987,6 5 914,7 5 914,7 5,842 4,835 6 151,6 5 092,0 5,405 6,171 3,716 4,835 5 691,7 6 498,8 3 913,1 5 092,0 7,223 7,223 7 606,1 7 606,1 0406.30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 1 1 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 04-10 4-10 4-10 4-10 4-10 4-10 4-10 4-10 4-10 4-10 4-11 4-11 4-12 4-12 4-12 34-12 34-12 D4-12 D4-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 4,835 7,223 5 092,0 7 606,1 6,619 6 969,8 5,405 6,171 3,716 4,835 5 691,7 6 498,8 3 913,1 5 092,0 5,405 6,171 3,716 4,835 5 691,7 6 498,8 3 913,1 5 092,0 5,405 6,171 3,716 4,835 5 691,7 6 498,8 3 913,1 5 092,0 No L 207/ 12 Official Journal of the European Communities 6 . 8 . 90 Positive Negative Denmark France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg ItalyNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lu FF Dr £ Ir Esc  100 kg  5,405 6,171 3,716 4,835 5 691,7 6 498,8 3 913,1 .5 092,0 5,405 6,171 3,716 4,835 5 691,7 6 498,8 3 913,1 5 092,0 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 5,405 6,171 3,716 4,835 5,405 6,171 3,716 4,835 5,405 6,171 3,716 4,835 5,405 6,171 3,716 4,835 5 691,7 6 498,8 3 913,1 5 092,0 5 691,7 6 498,8 3 913,1 5 092,0 5 691,7 6 498,8 3 913,1 5 092,0 5 691,7 6 498,8 3 913,1 5 092,0 5,405 6,171 3,716 4,835 5 691,7 6 498,8 3 913,1 5 092,0 8,368 5,405 6,171 3,716 8 812,0 5 691,7 6 498,8 3 913,1 7226 7227 7228 7229 No L 207/ 136 . 8 . 90 Official Journal of the European Communities Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands Fl . United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  4,835 5 092,0 5,405 6,171 3,716 4,835 5 691,7 6 498,8 3 913,1 5 092,0 5,405 6,171 3,716 4,835 5 691,7 6 498,8 3 913,1 5 092,0 5,405 6,171 3,716 4,835 5 691,7 6 498,8 3 913,1 5 092,0 5,405 6,171 3,716 4,835 5 691,7 6 498,8 3 913,1 5 092,0 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 5,405 6,171 3,716 4,835 5 691,7 6 498,8 3 913,1 5 092,0 5,405 6,171 3,716 4,835 5 691,7 6 498,8 3 913,1 5 092,0 5,405 6,171 3,716 4,835 5 691,7 6 498,8 3 913,1 5 092,0 1,689 2,457 1 778,7 2 587,2 1,689 2,457 1 778,7 2 587,2 No L 207/ 14 Official Journal of the European Communities 6 . 8 , 90 Negative Portugal CN code Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ¢ 0406 90 97 0406 90 99 2309 10 15 Positive Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom I || DM F1 Pta £ 04-8 7228 6,171 04-8 7230 II 4,835 04-8 7232 l 2,457 04-8 7226 Il  04-8 7228 Ill 6,171 04-8 7230 l 4,835 04-8 7232 2,457 23-14 7553 0,551 23-14 7554 I 1,103 23-14 7555 l 1,654 23-14 7556 l 2,068 23-14 7557 \ 2,316 23-14 7558 \ 2,482 23-14 7579 l 0,869 23-14 7580 \ 1,739 23-14 7581 \ 2,608 23-14 7582 \ 3,260 23-14 7583 l 3,651 23-14 7584 I 3,912 23-14 7885 \  23-14 7553 0,551 23-14 7554 \ 1,103 23-14 7555 \ 1,654 23-14 7556 \ 2,068 23-14 7557 .I 2,316 23-14 7558 l 2,482 23-14 7579 l 0,869 23-14 7580 \ 1,739 23-14 7581 \ 2,608 23-14 7582 \ 3,260 23-14 7583 I 3,651 23-14 7584 \ 3,912 23-14 7885 \  23-14 7553 \ 0,551 23-14 7554 \ 1,103 23-14 7555 \ 1,654 23-14 7556 \ 2,068 23-14 7557 I 2,316 23-14 7558 ¢N, 2,482 23-14 7579 \ 0,869 23-14 7580 \ 1,739 23-14 7581 l 2,608 23-14 7582 \ 3,260 23-14 7583 I 3,651 23-14 7584 \ 3,912 2309 10 19 6 498,8 5 092,0 2 587,2 6 498,8 5 092,0 2 587,2 580,7 1 161,5 1 742,2 2 177,8 2 439,1 2 613,3 915,5 1 831,0 2 746,5 3 433,2 3 845,2 4 119,8 580,7 1 161,5 1 742,2 2 177,8 2 439,1 2 613,3 915,5 1 831,0 2 746,5 3 433,2 3 845,2 4 119,8 580,7 1 161,5 1 742,2 2 177,8 2 439,1 2 613,3 915,5 1 831,0 2 746,5 3 433,2 3 845,2 4 119,8 2309 10 39 6 . 8 / 90 Official Journal of the European Communities No L 207/ 15 Negative PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  CN code Table Additionalcode Notes Positive Germany DM . Nether ­ lands F1 Spain Pta ' United Kingdom £ 2309 10 39 23-14 7885 \ I 2309 10 59 23-14 7553 \ \ 0,551 23-14 7554 \ \ 1,103 23-14 7555 l ll 1,654 23-14 7556 I 2,068 23-14 7557 \ \ 2,316 23-14 7558 \ \ 2,482 23-14 7579 \ \ 0,869 23-14 7580 \ 1,739 23-14 7581 \ 2,608 23-14 7582 \ \ 3,260 23-14 7583 . l \ 3,651 23-14 7584 \ \ 3,912 23-14 7855 \  2309 10 70 23-14 7553 \ 0,551 23-14 7554 \ \ 1,103 23-14 7555 \ 1,654 23-14 7556 \ \ 2,068 23-14 7557 \ \ 2,316 23-14 7558 \ \ 2,482 23-14 7579 l 0,869 23-14 7580 \ \ 1,739 23-14 7581 \ \ 2,608 23-14 7582 \ \ 3,260 \ 23-14 7583 \ |1 3,651 1 23-14 7584 \ \ 3,912 23-14 7885 l \  2309 90 35 23-14 7553 \ l 0,551 23-14 7554 \ 1,103 23-14 7555 Il 1,654 23-14 7556 I-I 2,068 23-14 7557 Il 2,316 23-14 7558 \ I-I 2,482 23-14 7579 Il 0,869 23-14 7580 Il 1,739 23-14 7581 Il 2,608 23-14 7582 IlIl 3,260 23-14 7583 3,651 23-14 7584 II 3,912 23-14 7885 IlIl  2309 90 39 23-14 7553 Il 0,551 23-14 7554 1,103 23-14 7555 Il 1,654 23-14 ' 7556 2,068 23-14 7557 IlII 2,316 580,7 1 161,5 1 742,2 2 177,8 2 439,1 2 613,3 915,5 1 831,0 2 746,5 3 433,2 3 845,2 4 119,8 580,7 1 161,5 1 742,2 2 177,8 2 439,1 2 613,3 915,5 1 831,0 2 746,5 3 433,2 3 845,2 4 119,8 580,7 1 161,5 1 742,2 2 177,8 2 439,1 2 613,3 915,5 1 831,0 2 746,5 3 433,2 3 845,2 4 119,8 580,7 1 161,5 1 742,2 2 177,8 2 439,1 No L 207/ 16 Official Journal of the European Communities 6. 8 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ire and Portugal CN code Notes Belgium'/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  2309 90 39 2309 90 49 Table Additionalcode 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 2309 90 59 2,482 0,869 1,739 2,608 3,260 3,651 3,912 0,551 1,103 1,654 2,068 2,316 2,482 0,869 1,739 2,608 3,260 3,651 3,912 0,551 1,103 1,654 2,068 2,316 2,482 0,869 1,739 2,608 3,260 3,651 3,912 0,551 1,103 1,654 2,068 2,316 2,482 0,869 1,739 2,608 3,260 3,651 2 613,3 915,5 1 831,0 2 746,5 3 433,2 3 845,2 4 119,8 580,7 1 161,5 1 742,2 2 177,8 2 439,1 2 613,3 915,5 1 831,0 2 746,5 3 433,2 3 845,2 4 119,8 580,7 1 161,5 1 742,2 2 177,8 2 439,1 2 613,3 915,5 1 831,0 2 746,5 3 433,2 3 845,2 4 119,8 580,7 1 161,5 1 742,2 2 177,8 2 439,1 2 613,3 915,5 1 831,0 2 746,5 3 433,2 3 845,2 2309 90 70 6i 8 , 90 Official Journal of the European Communities No L 207/ 17 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM . F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc / 2309 90 70 23-14 23-14 7584 7885 3,912  100 kg  4 119,8  % milk fat/100 kg product - a b 0,080 0,088 84,6 92,8  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 0,037 39,1  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,043d 45, » ¢ °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - 3,6e 0,003  % sucrose/ 100 kg product  f 0,004 1,4 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404 , the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 207/ 18 Official Journal of the European Communities 6 . 8 . 90 PART 6 SECTOR WINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 2'1 25 22-5 7431 O I 974,6 22-5 7432 0 974,6 22-5 7434 (') 42,2 22-5 7587 974,6 22-5 7588 (') 42,2 2204 21 29 22-6 7438 0 682,9 22-6 7439 o 682,9 22-6 7441 (') 42,2 22-6 7589 ( 2) 682,9 22-6 7590 (') 42,2 2204 21 35 22-8 7449 0 I 974,6 22-8 7451 (') 42,2 22-8 7591 0 974,6 22-8 7592 42,2 2204 21 39 22-9 7455 o 682,9 22-9 7457 o 42,2 22-9 7593 O l 682,9 22-9 7594 (') I 42,2 2204 29 10 22-3 7426 (') 42,2 2204 29 25 22-11 7478 C) 974,6 22-11 7479 o  974,6 22-11 7480 C) 974,6 22-11 7481 C) 974,6 22-11 7483 (') 42,2 22-11 7595 0 974,6 22-11 7596 (') 42,2 2204 29 29 22-12 7487 (2) 682,9 22-12 7488 o 682,9 \ 22-12 7490 (') 42,2 22-12 7597 (2) 682,9 22-12 7598 (') 42,2 2204 29 35 22-14 7498 (J) 974,6 22-14 7499 o 974,6 22-14 7518 (') 42,2 I 22-14 7599 C) 974,6 6 . 8 . 90 Official Journal of the European Communities No L 207/ 19 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 (') \ \ 42,2 I 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 0 (') 0 0 682,9 42,2 682,9 42,2 (') °/o vol/hl o hi 6 . 8 . 90No L 207/20 Official Journal of the European Communities PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany SpamNether ­ lands F! United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr ' £ Irl EscDM Pta  100 kg  11701 11 10 1701 11 90 1701 12 10 1701 12 90 o (') o o  100 kg of dry matter  1701 91 00 1701 99 l'O 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90  % sucrose content and 100 kg net  17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O o 0 0,360 0,360 0,360 0,360 0,360 0,360 0,360 0,360 0,433 0,433 0,433 0,433 0,433 0,433 0,0043 0,0043 0,0043 0,433 0,0043 0,0043 0,0043 0,0043 0,0043 0,0043 0,0043 0,433 0,0043 0,0043 0,0043 114,3 114,3 114,3 114,3 114,3 114,3 114,3 114,3 137,2 137,2 137,2 137,2 137,2 137,2 1,372 1,372 1,372 137,2 1,372 1,372 1,372 1,372 1,372 1,372 1,372 137,2 1,372 1,372 1,372 100 kg of dry matter  1702 90 30 1702 90 60 ¢ % sucrose content and 100 kg net  3 j 3 3 3 3 3 1702 90 71 1702 90 90 100 kg of dry matter - 2106 90 30 2106 90 59  % sucrose content and 100 kg net - (J) (J) (3) 6 . 8 . 90 Official Journal of the European Communities No L 207/21 . (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89 , 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837 /68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). ' ( 2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (3 ) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837 /68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970 , p. 1 ) in the case of exports . No L 207/22 Official Journal of the European Communities 6 . 8 . 90 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Negative Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Portugal Esc  100 kg  4 119,8 4 583,7 .6 487,1 679,4 1 029,1 4 119,8 4 583,7 6 487,1 679,4 1 029,1 1 049,3 1 049,3 CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 0403 10 51 3,912 0403 10 53 \ 4,336 0403 10 59 \ 6,160 0403 10 91 \ \  0403 10 93 \  0403 10 99 I I l  0403 90 71 \ \ ' 3,912 0403 90 73 \ 4,336 0403 90 79 , I \ 6,160 0403 90 91 l l l  0403 90 93 I \  0403 90 99 I \  1517 10 10 \  1517 90 10 I \  1704 10 11 , \ ,  1704 10 19 l \  1704 10 91 \ 1  1704 10 99 I \  1704 90 51 17-1 I-I\ 1704 90 55 17-4 « ¢ \ 1704 90 61 17-4 * \ 1704 90 65 17-4 * \ 1704 90 71 17-4 \ 1704 90 75 17-1 * \ 1704 90 81 17-2 \ .I 17-2 7632 l  1704 90 99 17-3 * \ 17-3 7632  1806 20 10 18-1 * \ 1806 20 30 18-1 * \ 1806 20 50 18-1 * 1806 20 70 18-1 a ­ ll 1806 20 90 18-2 » 1806 31 00 18-1 * li 1806 32 10 18-4 » 1806 32 90 18-4 * \ 1806 90 11 18-4 * IlI 1806 90 19 18-1 * \ 1806 90 31 18-1 * II\ 6 . 8 . 90 Official Journal of the European Communities No L 207/23 Positive Negative Spain Denmark Italy Greece Ireland Portugal CN code Table Additionalcode Notes Germany Belgium/ Luxem ­ bourg Nether ­ lands Fl United Kingdom £ France FF ,DM Pta Bfrs/Lfrs Dkr Lit ~ Dr £ Irl Esc  100 kg  7632 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 . 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 6585 7585 6586 7586 899,7 1 079,0 1 356,1 1 629,0 7001 7002 7003 7004 7635 7636 7637 7642 No L 207 /24 Official Journal of the European Communities 6 . 8 . 90 Positive Negative Denmark CN code Table Additionalcode Notes Germany Spain United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ireland PortugalNether ­ lands FlDM Pta £ ' Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 100 kg - 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 . 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 606,4 632,4 657.1 691,6 621,6 647.6 672.3 706,8 609.4 639,0 665,0 . 689.7 628.2 657.8 683,8 1 730,3 1 759,9 1 785,9 6 . 8 . 90 Official Journal of the European Communities No L 207/25 Positive Negative Germany Spain Portugal CN code Tabe Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  Additional code Notes 7043 7044 \ 7045 \ 7046 I 7047 I 7048 I 7049 I 7050 I 7051 I 7052 \ 7053 \ 7055 \ 7056 I 7057 \ 7060 \ 7061 \ 7062 \ 7063 \ 7064 I 7065 \ 7066 \ 7067 I 7068 I 7069 \ 7070 7071 7072 \ 7073 I 7075 \ 7076 7077 Il 7080 Il 7081 II 7082 7083 II 7084 II 7085 II 7086 7087 II 7088 Il 7090 Il 7091 7092 Il 7095 Il 7096 II 1 810,6 1 845,1 1 745,5 1 775,1 , 1 801,1 1 825,8 1 860,3 1 762,9 1 792,5 1 818,5 1 843,2 1 781,7 1 811,3 1 837,3 3 089,9 3 119,5 3 145,5 3 170,2 3 204,7 3 105,1 3 134,7 3 160,7 3 185,4 3 219,9 3 122,5 3 152,1 3 178,1 3 202,8 3 141,3 3 170,9 3 196,9 6 015,0 6 044,6 6 070,6 6 095,3 6 129,8 6 030,2 6 059,8 6 085,8 6 110,5 6 047,6 6 077,2 6 103,2 6 066,4 6 096,0 2.934 3,028 3,109 3,187 3,296 2,982 3,076 3,157 3,235 3,344 3,036 3,130 3,211 3,289 3,096 3,190 3,271 5,712 5,806 5,887 5,965 6,074 5,760 5,854 5.935 6,013 5,814 5,908 5,989 5,874 5,968 No L 207/26 Official Journal of the European Communities 6. 8 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg- Nether ­ lands Fl United Kingdom £DM Pta Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc 100 kg ­ 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 O O C) (') O 0 (') (') C) 0) o 0 (') o (') O o C) (') c&gt; O C) o (') (') (') (') o (') (') (') (') (') C) C ) C) (') (') (') (') (') C) (') C) 786,7 816,3 842,3 867.0 901,5 801,9 831,5 857.5 882,2 916,7 819,3 848,9 874,9 899.6 838.1 867.7 893,7 1 940,2 1 969,8 1 995,8 2 020,5 2 055,0 1 955,4 1 985,0 2 011,0 2 035,7 2 070,2 1 972,8 6 . 8 . 90 Official Journal of the European Communities No L 207/27 Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ . 7151 o  I 7152 C)   I 7153 C)   \ 7155 C)   7156 C)   \ 7157 0)   \ 7160 (') 3,133  \ 7161 0 3,227  \ 7162 0 3,308  l 7163 0 3,386  \ 7164 C) 3,495  \ 7165 o 3,181  I 7166 C) 3,275  7167 C) l 3,356  \ 7168 C) 3,434  . I 7169 C) 3,543  \ 7170 C) l 3,235  l 7171 3,329  7172 C) 3,410  I 7173 (') 3,488  \ 7175 ( l) 3,295  \ 7176 0 3,389  71 77 C) 3,470  II 7180 o \ 5,911  II 7181 C) 6,005  Il 7182 C) 6,086  || 7183 0) 6,164  l 7185 (') 5,959  I 7186 C) 6,053  I 7187 C) 6,134  I 7188 C) 6,212  Il 7190 O 6,013  Il 7191 o 6,107  Il 7192 C) 6,188  7195 C) 6,073  7196 C) 6,167  7200 (')   7201 (')   7202 C)   I. \ 7203 C)   li 7204 (')   \\ 7205 (')   II 7206 0)   II 7207 O   Il 7208 0)  2 002,4 2 028,4 2 053,1 1 991,6 2 021,2 2 047,2 3 299,8 3 329,4 3 355,4 3 380,1 3 414,6 3 315,0 3 344,6 3 370,6 3 395,3 3 429,8 3 332,4 3 362,0 3 388,0 3 412,7 3 351,2 3 380,8 3 406,8 6 224,9 6 254,5 6 280,5 6 305,2 6 240,1 6 269,7 6 295,7 6 320,4 6 257,5 6 287,1 6 313,1 6 276,3 6 305,9 1 411,1 1 440,7 1 466,7 1 491,4 1 525,9 1 426,3 1 455,9 1 481,9 1 506,6 No L 207/28 Official Journal of the European Communities 6 . 8 . 90 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc 100 kg ­ 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 . 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 7321 O O (') O O o 0) o (') 0) (') (') 0) (') (') (') (') (') C) C) o O (') o o (') (') (') (') (') (') (') (') (') (') (') O (') O o o 0 o C) n  1 541,1  1 443,7  1 473,3  1 499,3  1 524,0  1 462,5  1 492,1  1 518,1  1 481,1  1 510,7 3,177 3 344,8 3,271 3 374,4 3,352 3 400,4 3,430 3 425,1 3,539 3 459,6 3,225 3 360,0 3,319 3 389,6 3,400 3 415,6 3,478 3 440,3 3,587 3 474,8 3,279 3 377,4 3,373 3 407,0 3,454 3 433,0 3,532 3 457,7 3,339 3 396,2 3,433 3 425,8  1 878,8  1 908,4  1 934,4  1 959,1  1 993,6  1 894,0 _ 1 923,6  1 949,6  1 974,3  2 008,8  1 911,4  1 941,0  1 967,0  1 991,7  1 930,2  1 959,8  1 985,8  ¢ 1 948,8  1 978,4 6 . 8 . 90 Official Journal of the European Communities No L 207/29 Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ 7360 0 3,442  \ 7361 (') 3,536  I 7362 C) 3,617  I 7363 0 l 3,695  \ 7364 0 3,804  l 7365 0 3,490  l 7366 0 3,584  \ 7367 (') 3,665  I 7368 C) 3,743  I 7369 0 3,852  I 7370 0 3,544  I 7371 o 3,638  \ 7372 C) 3,719  \ 7373 0 3,797  7375 0 3,604  I 7376 C) 3,698  I 7378 n 3,662 \ I 7400 C)   \ 7401 n 2,311  l 7402 o 2,392  7403 0 2,470  I 7404 n 2,579  \ 7405 C)   \ 7406 C) 2,359  I 7407 O 2,440  7408 n \ 2,518  II 7409 0 2,627  7410 n l 2,319  \ 7411 n 2,413  l 7412 C) 2,494  Il 7413 0 2,572  ¢ 7415 o 2,379  II 7416 0 2,473  II 7417 o 2,554  Il 7420 o 2,437  7421 o 2,531  II 7460 o , 3,669  II 7461 3,763 ¢  7462 0 I 3,844  Il 7463 (') I 3,922  II 7464 o 4,031  II 7465 C) 3,717  II 7466 o 3,811  II 7467 0 l 3,892  II 7468 C) 3,970 3 624,6 3 654,2 3 680,2 3 704,9 3 739,4 3 639,8 3 669,4 3 695,4 3 720,1 3 754,6 3 657,2 3 686,8 3 712,8 3 737,5 3 676,0 3 705,6 3 694,6 2 341,8 2 371,4 2 397,4 2 422,1 2 456,6 2 357,0 2 386,6 2 412,6 2 437,3 2 471,8 2 374,4 2 404,0 2 430,0 2 454,7 2 393,2 2 422,8 2 448,8 2 411,8 2 441,4 3 863,2 3 892,8 3 918,8 3 943,5 3 978,0 3 878,4 3 908,0 3 934,0 3 958,7 No L 207/30 Official Journal of the European Communities 6 : 8 . 90 Positive Negative Germany Spam Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Motes Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/LfrsDM Pta Dkr Lit FF Dr £ In Esc  100 ke  7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 7606 O (') (') O (') (') O (') (') (') O O (') 0) O O C&gt; (') (') O 0 0 (') o o o o (') (l) (') (') o O (') (') 0) (') O (') (') o (') V) C) n 3,771 3,865 3,946 3,831 3,925 2,561 2,655 2,736 2,814 2,923 2,609 2,703 2,784 2,862 2,971 2,663 2,757 2,838 2,916 2,723 2,817 2,898 2,781 . 2,875 3,872 4,122 4,047 4,125 4,234 3,920 4,014 4,095 4,173 3,974 4,068 4,149 4,034 4,128 3,882 3,976 4,057 4,135 4,244 3,930 4,024 3 895,8 3 925,4 3 951,4 3 914,6 3 944,2 2 706,8 2 736,4 2 762,4 2 787,1 2 821,6 2 722,0 2 751,6 2 777,6 2 802,3 2 836,8 2 739,4 2 769,0 2 795,0 2 819,7 2 758,2 2 787,8 2 813,8 2 776,8 2 806,4 4 077,0 4 271,4 4 132,6 4 157,3 4 191,8 4 092,2 4 121,8 4 147,8 4 172,5 4 109,6 4 139,2 4 165,2 4 128,4 4 158,0 4 088,5 4 118,1 4 144,1 4 168,8 4 203,3 4 103,7 4 133,3 6 . 8 . 90 Official Journal of the European Communities No L 207/31 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/LfrsDM Pta Dkr Lit FF Dr £ Irl Esc 100 kg  C) o o o o o o C) C) (') o o o o (') C) C) (') C) C) o o o 0) C) o (') o (*) o n o o o o (') (') (') C) C) C) 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 7747 7750 7751 7758 4,105 4 159,3 4,183 4 184,0 4,292 4 218,5 3,984. 4 121,1 4,078 4 150,7 4,159 4 176,7 4,237 4 201,4 4,044 4 139,9 4,138 4 169,5 4,102 4 158,5 4,476 4 713,4 4,570 4 743,0 4,651 4 769,0 4,729 4 793,7 4,524 4 728,6 4,618 4 758,2 4,699 4 784,2 4,777 4 808,9 4,578 4 746,0 4,672 4 775,6 4,753 4 801,6 4,638 4 764,8 4,732 4 794,4 4,185 4 407,0 4,279 4 436,6 4,360 4 462,6 4,438 4 487,3 4,233 4 422,2 4,327 4 451,8 4,408 4 477,8 4,486 4 502,5 4,287 4 439,6 4,381 4 469,2 4,462 4 495,2 4,347 4 458,4 4,441 4 488,0 5,381 5 666,2 5,475 5 695,8 5,556 5 721,8 5,429 5 681,4 5,523 5 711,0 5,604 5 737,0 5,483 5 698,8 5,577 5 728,4 6 . 8 . 90No L 207/32 Official Journal of the European Communities Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc M  100 kg  II 7759 Il   7760 (') 6,576 6 925,3 7761 O 6,670 6 954,9 7762 O 6,751 6 980,9 7765 C) 6,624 ' 6 940,5 7766 o 6,718 6 970,1 7768  646,8 7769  676,4 7770 (') 6,678 6 957,9 7771 0) 6,772 6 987,5 7778  1 800,3 7779  1 829,9 7780 0 7,772 8 184,4 7781 0 7,866 8 214,0 7785 (') 7,820 8 199,6 7786 (') 7,914 8 229,2 7788 l 3,154 3 159,9 7789 \ 3,248 3 189,5 7798 0   7799 (')   7800 l 8,138 8 569,3 7801 \ 8,232 8 598,9 7802 \ 8,313 8 624,9 7805 \ 8,186 8 584,5 7806 l 8,280 8 614,1 7807 l 8,361 8 640,1 7808 C)  856,7 7809 0  886,3 7810 l 8,240 8 601,9 7811 \ 8,334 8 631,5 7818 (')  2010,2 7819 C)  2 039,8 7820 C) 8,337 8 779,2 7821 0 8,431 8 808,8 7822 (') 8,512 8 834,8 7825 (') 8,385 8 794,4 7826 (') 8,479 8 824,0 7827 o 8,560 8 850,0 7828 (') 3,353 3 369,8 7829 (') 3,447 3 399,4 7830 0 8,439 8 811,8 7831 o 8,533 8 841,4 7838 0 3,397 3 414,8 7840 (')   7841 (')   6 . 8 . 90 Official Journal of the European Communities No L 207/33 Positive Negative CN code Table Additionalcode Notes Germany Spain Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Nether ­ lands Fl United Kingdom £DM Pta Dkr Lit FF Dr £ Irl Esc  100 kg ­ 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 787.5 7876 7877 7878 7879 7900 7901 7902 7903 7904 7905 7906 7907 7908 0 (') 0) (') o 0 o (') o (') (') o C) C&gt; (') o (') o C) 0) (') o 0) (') o (') (') (') (') o C) o (') (') o o (') o o C) (') C) n C) (') 699,5 729,1 755,1 779.8 814,3 714,7 744,3 770.3 795.0 829,5 732.1 761,7 787,7 812.4 750.9 780.5 806,5 769,5 799,1 979,3 1 008,9 1 034,9 1 059,6 1 094,1 994,5 1 024,1 1 050,1 1 074,8 No L 207/34 Official Journal of the European Communities 6. 8 . 90 Positive Negative Greece Ireland CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ In Esc 100 kg - 7909 (')  1 109,3 7910 O  1 011,9 7911 0)  1 041,5 7912 (')  1 067,5 7913 (')  1 092,2 7915 (')  1 030,7 7916 0)  1 060,3 7917 C)  1 086,3 7918 (')  1 049,3 7919 (')  1*078,9 7940 0)  1 399,1 7941 (')  1 428,7 7942 C)  1 454,7 7943 (')  1 479,4 7944 (')  1 513,9 7945 O  ' 1 414,3 7946 O  1 443,9 7947 O  1 469,9 7948 O  1 494,6 7949 O  1 529,1 7950 (')  1 431,7 7951 (')  1 461,3 7952 (')  1 487,3 7953 O  1 512,0 7955 C)  1 450,5 7956 o  1 480,1 7957 o  1 506,1 7958 o  1 469,1 7959 0  1 498,7 7960 o  2 028,6 7961 o  2 058,2 7962 C)  2 084,2 7963 o  2 108,9 7964 o 2,288 2 143,4 7965 o  2 043,8 7966 o  2 073,4 7967 o  ' 2 099,4 7968 o  2 124,1 7969 o 2,336 2 158,6 7970 o  2 061,2 7971 o  2 090,8 7972 C)  2 116,8 7973 o 2,281 2 141,5 7975 ( l)  2 080,0 7976 (l)  2 109,6 6 . 8 . 90 Official Journal of the European Communities No L 207/35 Positive Negative CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  ') ') l) ') 0 ') ') l) ') ') ') 1) ') ') ') 1) ') 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 2 135,6 2 098,6 2 128,2 3 147,9 3 177,5 3 203,5 3 228,2 3 262,7 3 163,1 3 192,7 3 218,7 3 243,4 3 180,5 3 210,1 3 236,1 3 199,3 3 228,9 2,989 3,083 3,164 3,242 3,351 3,037 3,131 3,212 3,290 3,091 3,185 3,266 3,151 3,245 Amounts to be deducted 51xx \ 0,094 99,0  52xx \ 0,199 209,3  53xx \ 0,318 334,9  54xx \ 0,439 463,0  I 55xx \ 0,626 660,2  56xx I 0,908 957,3  570x \ 1,409 1 485,5  571x \ 1,409 1 485,5  572x \ 1,972 2 079,7 I 573x 1,972 2 079,7  I 574x Il 2,536 2 673,8  5750 2,536 2 673,8  5751 2,536 2 673,8  I 5760 II 3,099 3 268,0  \ 5761 3,099 3 268,0  I 5762 II 3,099 3 268,0  I 5765 3,099 3 268,0  5766 3,099 3 268,0  5770 3,099 3 268,0  5771 3,099 3 268,0  5780 3,662 3 862,2  5781 II 3,662 3 862,2  5785 3,662 3 862,2  5786 3,662 3 862,2  579x l 0,094 99,0 No L 207/36 Official Journal of the European Communities 6 . 8 . 90 Positive Negative Denmark France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg ItalyUnited Kingdom £ Nether ­ lands F1DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 0,094 0,094 0,094 0,094 0,094 0,094 0,094 0,199 0,199 0,199 0,318 0,318 0,439 0,439 0,626 0,626 0,908 0,908 1,409 1,409 99,0 99,0 99,0 99,0 99,0 99,0 99,0 209,3 209,3 209,3 334,9 334,9 463,0 463,0 660,2 660,2 957,3 957,3 1 485,5 1 485,5 Amounts to be deducted -lI 61xx I 0,070 73,8  62xx 0,148 155,9  Il 63xx l 0,237 249,5  64xx 0,327 344,8  Il 65xx l 0,466 491,7  II 66xx l 0,676 ' 713,0  Il 670x l 1,049 1 106,4 l I 671x II 1,049 1 106,4  II 672x II 1,469 1 549,0  I 673x 1,469 1 549,0  \ 674x 1,889 1 991,5  I 6750 1,889 1 991,5  - 6751 1,889 * 1 991,5  Il 6760 2,308 2 434,1  6761 2,308 2 434,1  6762 2,308 2 434,1  l .\ 6765 2,308 2 434,1  Il 6766 2,308 2 434,1  Il 6770 2,308 2 434,1 .  Il 6771 2,308 2 434,1  6780 II 2,728 2 876,6   \ 6781 \ 2,728 2 876,6 6 . 8 . 90 Official Journal of the European Communities No L 207/37 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||I I  100 kg  I  Il 6785 2,728 2 876,6  II 6786 2,728 2 876,6  II 679x 0,070 73,8  Il 6808 l I 0,070 73,8  6809 l 0,070 73,8  || 6818 l 0,070 73,8  II 6819 l 0,070 73,8  II 682x \ 0,070 73,8 \  I 6830 l 0,070 73,8  \ 6831 l 0,070 73,8  I 6838 I 0,148 155,9  \ 684x l 0,148 155,9  \ 685x l 0,148 155,9  || 686x l 0,237 249,5  l 687x l 0,237 249,5  II 690x l 0,327 344,8  I 691x l 0,327 344,8 l  694x \ 0,466 491,7  Il 695x \ 0,466 491,7  II 696x \ 0,676 713,0  697x \ 0,676 713,0  l 698x l 1,049 1 106,4  II 699x I I 1,049 1 106,4 l (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced , for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48 ) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch , its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose . Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins ' Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 207/38 Official Journal of the European Communities 6 . 8 . 90 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Spain Portugal Notes Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  CN code Table Additionalcode 1509 10 10 15-1 7298 15-1 7299 15-1 7314 1509 10 90 15-2 7709 15-2 7713 15-2 7714 1509 90 00 15-3 7717 15-3 7718 15-3 7719 1510 00 10 15-4 7724 15-4 7729 15-4 7733 1510 00 90 15-5 7734 15-5 7737 15-5 7738 4,127 4,127 2,889 4,569 3,332 3,332 4,539 3,302 3,302 1,747 1,747 0,510 2,132 0,894 0,894 1 117,7 1 117,7 782,6 1 237,6 902,4 902,4 1 229,5 894,4 894,4 473,3 473.3 138.1 577.4 242.2 242,2 6. 8 . 90 Official Journal of the European Communities No L 207/39 ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal 1,140 1,140 0,939 0,9451,035 1,010 1,010 1,011 1,011 1,062 1,078 0,948 0,948 0,980 0,990 Beef and veal Milk and milk products Pigmeat Sugar Cereals Eggs and poultry and albumins Wine Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar Jams and marmalades (Regulation (EEC) No 426/86) Olive oil .sector 1,035 1,010 1,035 1,010 1,140 1,011 1,140 1,011 0,945 0,948 0,945 0,948 1,030 1,028 No L 207/40 Official Journal of the European Communities 6 . 8 . 90 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance B Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 6 August 1990 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from \ Greece Beef and veal Milk and milk products Eggs and poultry 0,206061 0,206061 0 The beginning of the 1991 /92 marketing year for the sectors con ­ cerned